PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to violations of Florida Bar Code of Professional Responsibility, Disciplinary Rules 1-102(a)(1), (3), (4), and (6), 2-107(A), 3-101(B), 5-105(A) and (B), 6-101(A)(3), 7-102(A)(7), and 9-102(A) and (B)(4) and of Florida Bar Integration Rule, article II, article VII, and article XI, rules 11.02(3)(a) and (4)(b). We approve the petition and hereby suspend respondent, Steven L. Berz-ner, from the practice of law for a period of two years effective January 3, 1983, thereby giving respondent thirty days to close out his practice and take the necessary steps to protect his clients. In accordance with conditions of the plea, prior to reinstatement, respondent is required to prove that he has been rehabilitated, that he has taken and passed the ethics portion of The Florida Bar examination, and that he has reimbursed any clients entitled to reimbursement. Upon reinstatement, respondent shall be placed on supervised probation for a period of two years and he shall be required to submit quarterly reports from a certified public accountant stating that respondent’s trust account records have been reviewed and that they are in compliance with The Florida Bar Integration Rule.
Costs in the amount of $1,465.48 are taxed against respondent, payable within thirty days of this Court’s order.
It is so ordered.
*366ALDERMAN, C.J., and ADKINS, OVER-TON, MCDONALD and EHRLICH, JJ., concur.